NOTE: This order is n0npreceden1;ial.
United States Court of AppeaIs
for the Federal Circuit
LINCOLN NATIONAL LIFE INSURANCE
COMPANY, _
Plaintiff-Appellee,
v. _
TRANSAMERICA LIFE INSURANCE COMPANY,
WESTERN RESERVE LIFE ASSURANCE CO. OF
OHIO, AND TRANSAMERICA FINANCIAL LIFE
INSURANCE COMPANY,
Defendants-Appellants.
2010-1257
Appea1 from the United States Dist1'ict C0urt for the
N0rthern District of IOWa in 06-CV-011O, Judge 1\/lark W.
Bennett.
ON MOTION
ORDER
Up0n consideration of Transame1'ica Life InSurance
C0mpany, Western Rese1'Ve Life Assurance C0. of Ohi0,

LINCOLN NATL V. TRANSAMERICA LIFE
\ 2
and Transamerica Financia1 Life insurance Company’s
motion to voluntarily dismiss its appeal,
IT ls 0RDERED THAT:
(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own costs
MAR 1 4 2011
Date
ccc D. Randal1 Brown, Esq.
Steven M. Baue1', Esq.
s21
Issued As A Mandate: 
FOR THE COURT
/s/ J an H0rbaly
J an H0rb a1y
C1erk
:»
is
§§
Y9~"
§§
35
55
§
li
14 gm MAR1 14 2011
.|A_N|'1DRBAL¥
CLEH1